Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal thread (6) and the external thread (9) contain the cone body through tapered holes till inner and outer tapered surfaces bear each other must be shown or the feature(s) canceled from the claim(s). The drawings do not illustrate the tapered surfaces of the internal thread and external thread contacting each other (only the bottom of the internal thread, which is cylindrical, contacts the external thread). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites i.e., a connection structure of an external thread of an olive-like (left taper is greater than right taper) asymmetric bidirectional tapered thread. It is unclear if what is recited after the “i.e.” is required. Further, it is unclear if the connection structure, external thread, and olive-like tapered thread are referring to the previously introduced connection structure, external thread, and olive-like tapered thread.
Claim 1 recites an internal thread (6) and an external thread (9) in thread fit. It is unclear if these threads are referring to the previously introduced external thread and the traditional thread.
Claim 1 recites a traditional thread. It is unclear what the metes and bounds of a traditional thread is.
Claim 1 recites a left taper (95) greater than a right taper (96) and with a large middle and two small ends in lines 8-9. It is unclear if the left and right tapers are referring to the 
Claim 1 recites a helical bidirectional truncated cone body in line 9. It is unclear if this is referring to the helical asymmetric bidirectional truncated cone body introduced in line 7.
Claim 1 recites “material entity” and “non-entity space”. The quotes around these terms render them indefinite. In addition, it is unclear how the internal thread can be a “non-entity space” since a thread is a physical component. For purposes of examination, the internal thread will be interpreted as delimiting a non-entity space.
Claim 1 recites a bidirectional tapered external thread in line 13. It is unclear if this is referring to the previously introduced external thread.
Claim 1 recites the internal thread (6) and the external thread (9) contain the cone body. It is unclear how the external thread can contain the cone body when the external thread is the cone body.
Claim 1 recites technical performances mainly depend on the size of conical surfaces and tapers of thread bodies fitted with each other; preferably, the first taper angle (al) is greater than 0 and smaller than 53; and the second taper angle (a2) is greater than 0 and smaller than 53; and in individual special fields, preferably, the first taper angle (al) is greater than or equal to 53 and smaller than 180. The term “mainly” is indefinite. In addition, use of the term “preferably” is indefinite because it is unclear if the following limitations are required.
Given the specific rejections above (and the general indefiniteness), for purposes of examination, claim 1 will be interpreted as follows:
A connection structure, comprising:
an internal thread and an external thread configured to be in thread fit, the external thread comprising a left taper and a right taper such that the external thread forms an olive-like shaped asymmetric bidirectional tapered thread; 
a complete unit thread of the external thread is formed on an outer surface of a columnar body and forms a helical asymmetric bidirectional truncated cone body, the truncated cone body having a middle portion and two ends wherein the middle portion has a distance from a longitudinal axis of the columnar body that is greater than distances of the two ends; 

a left tapered surface of the external internal thread forms a left taper comprising a first taper angle, a right tapered surface of the external thread forms a right taper comprising a second taper angle, the left taper and the right taper are opposite in direction and the first taper angle is greater than the second taper angle; and
wherein the first taper angle is between 0 and 180 degrees, and, the second taper angle is between 0 and 53 degrees.

	Claim 2 recites a left conical surface and a right conical surface. It is unclear if these are referring to the left and right tapered surfaces introduced in claim 1.
Claim 2 recites i.e., … . It is unclear if what is recited after the “i.e.” is required.
Claims 3 and 4 recite the right-angled trapezoid union rotates a circle at a constant speed. It is unclear how the trapezoid union rotates a circle. For purposes of examination, this limitation will be interpreted as “the right-angled trapezoid union being rotated around the right-angled side of the right-angled trapezoid union”. Further, it is unclear if “constant speed” is referring to the constant speed introduced in claim 2.
Claim 5 recites the left conical surface, the right conical surface, the first helical conical surface, and the second helical conical surface. There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the lower top surfaces, the same lower bottom surfaces and upper top surfaces, the upper bottom surfaces. There is insufficient antecedent basis for these limitations in the claim. It is further unclear how the cone body of the external thread can comprise lower top surfaces, lower bottom surfaces, upper top surfaces, and upper bottom surfaces.
Claim 7 recites but are not limited to the above threads; all applicable threads may be adopted and comprise thread bodies, i.e., deformed threads; and because of such deformation, the traditional threads may be in accordance with the technical spirit of the present disclosure resulting from thread fit of the above bidirectional tapered external thread (9) only. The phrase “but are not limited to the above threads; all applicable threads may be adopted” renders the claim indefinite.
Claim 8 recites i.e., … . It is unclear if what is recited after the “i.e.” is required.
Claim 8 recites the assimilated traditional internal thread (6) is a dissimilated traditional thread, i.e., the thread body is a tapered thread (1) in a special form. It is unclear how assimilated thread is also dissimilated.
Claim 8 recites the special conical surface, the first helical conical surface, the second helical conical surface, the inner and outer cones, and the helical lines. There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites a traditional thread. It is unclear if this is referring to the traditional thread introduced in claim 1.
Claim 10 recites such as … . It is unclear if what is recited after the “such as” is required.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2002/0131839 (“Kondo”) in view of USPGPub No. 2015/0050102 (“Lu”).
Claim 1 recites a connection structure of an olive-shape bidirectional tapered external thread … and a traditional thread, comprising: an internal thread (6) and an external thread (9) in thread fit, wherein a complete unit thread of the olive-like bidirectional tapered external thread (9) is a helical bidirectional truncated cone body (71) in an olive-like shape (93) and with a left taper (95) and a right taper (96) and with a large middle and two small ends. Kondo teaches that a bolt and corresponding nut have matching threads that allow the bolt to be smoothly screwed onto the nut , i.e. mutual thread fit (figs. 3a, 6 & 7, paras. [0046] & [0054]). As illustrated in figs. 3a, 6 & 7, each thread comprise two oppositely extending tapered flanks, i.e. bidirectional, that form cone bodies. In view of Applicant’s disclosure, olive-like shape is being interpreted to include a cylindrical-like shape having v-shaped ends. As illustrated in fig. 1, each thread forms a cylindrical-like shape that will have v-shaped ends due to the v-shaped threads, i.e. olive-like shape, wherein the middle is relatively large compared to the ends. Further, the internal thread delimits a tapered hole having the olive like shape (fig. 7).
Claim 1 also recites the external thread (9) is a helical bidirectional truncated cone body (71) on an outer surface of a columnar body (3) and exists in the form of "material entity"; a thread body of the internal thread (6) is a helical special tapered hole (4) assimilated from an original traditional internal thread (6) on an inner surface of a cylindrical body (2) resulting from engaged contact with a bidirectional tapered external thread (9), and exists in the form of "non-entity space”. The limitation of “assimilated from an original traditional internal thread” is interpreted as a step to form final product. Thus, the final structure of the internal thread can be formed in other ways. As detailed above, the internal thread delimits a tapered hole having the olive like shape and is provided in a cylindrical body (fig. 7). In addition, the external thread 32 is provided on a columnar body and comprises truncated cone bodies (figs. 1-3 & 5). The connection of the threads is formed by cohesively contacting the internal and external threads (figs. 5-8, paras. [[0046] & [0054]).
Claim 1 further recites the left taper (95) formed on a left tapered surface of the external thread (9) corresponds to a first taper angle (al); and the right taper (96) formed on a right tapered surface corresponds to a second taper angle (a2); the left taper (95) and the right taper (96) have opposite directions; the internal thread (6) and the external thread (9) contain the cone body through tapered holes till inner and outer tapered surfaces bear each other . Kondo teaches that the v-shaped threads comprise left and right conical surfaces that extend in opposite directions, i.e. one extends upward when moving from left to right and the other extends downward (figs. 3 & 5-8). Further the external thread forms a cone-shape that is housed within the internal thread (figs. 5-8, para. [0054]).
Kondo fails to explicitly teach the external thread being asymmetric, wherein a left taper is larger than right taper such that they are different in taper. However, this would have been obvious in view of Lu.
Lu teaches that in order to provide an anti-loose screw, it is known to provide one of the external and internal threads with a symmetric thread and the other of the internal and external threads with asymmetric flanks such that the trailing flank of the external thread is in an interference fit with the internal thread—which is results in deformation of one of the threads (figs. 2-5, paras. [0026]-[0028]). In the specific embodiment of Lu, the external thread is the asymmetric thread with the trailing edge of the external thread being steeper (25-29 degrees with respect to a line normal to the longitudinal axis of the nut and bolt, wherein the other flank is at 34-40 degrees) so that the trailing edge is in interference contact with the internal thread (fig. 3, para. [0025]). The steeper flank also has a smaller overall length (fig. 3).
In this case, both Kondo and Lu teach a bolt and nut connection structure comprising triangular threads. Kondo teaches to lock the bolt and nut together by varying the pitch of one of the threads (wherein para. [0059] teaches the variation can be on the external or internal threads). However, one of skill in the art will appreciate that there are various ways to lock a bolt and nut. Lu teaches that providing one of the threads with asymmetric flanks that result in the trailing edge of the external thread in interference contact with the internal thread allows an anti-loosening effect. Given the teachings of Lu, it would be predictable to modify the external thread to be symmetrical and the same pitch, and, the internal thread of Kondo to be asymmetrical such that an interference fit with the trailing edge of the external thread is formed by modifying the flank of the internal thread engaged with the trailing edge of the external thread to be steeper than the other flank. Thus, it would be obvious to modify the internal thread of Kondo to be symmetrical and the same pitch, and, the external thread of 
Given the above modification, when viewing the nut and bolt of Kondo when the longitudinal axis is horizontal and the head of the bolt is on the right of the nut, the right flank of the external thread will be the trailing flank of the bolt (i.e. be the steeper flank). Thus, the left flank is larger in length and has a larger angle with respect to the line perpendicular to the longitudinal axis.
Claim 1 lastly recites preferably, the first taper angle (al) is greater than 0 and smaller than 53 degrees; and the second taper angle (a2) is greater than 0 and smaller than 53 degrees; and in individual special fields, preferably, the first taper angle (al) is greater than or equal to 53 and smaller than 180 degrees. As detailed above, both flanks of the external thread have an angle with respect to the line perpendicular to the longitudinal axis that is less than 53 degrees.  
Claim 2 recites the bidirectional tapered external thread (9) in the olive-like shape (93) comprises a left conical surface of a conical surface (72) of the bidirectional truncated cone body, i.e., a first helical conical surface (721) of the truncated cone body, a right conical surface, i.e., a second helical conical surface (722) of the truncated cone body, and an external helical line (8). Kondo teaches the external thread to be helical and to comprise left and right tapers which form left and right conical surfaces (figs. 3b, paras. [0046] & [0054]). Kondo further teaches an external helical line, i.e. the connection point between the tapers and/or the connection point between adjacent threads (fig. 3b).
Claim 2 also recites the shape formed by the first helical conical surface (721) of the truncated cone body and the second helical conical surface (722) of the truncated cone body, i.e., the bidirectional helical conical surfaces, is the same as the shape of a helical outer flank of a rotating body, which circumferentially rotates at a constant speed by using a right-angled side of a right-angled trapezoid union as a rotating center and is formed by two hypotenuses of the right-angled trapezoid union when the right-angled trapezoid union axially moves at a constant speed along a central axis of the columnar body (3), wherein the right-angled side is coincident with the central axis of the columnar body (3); and the right-angled trapezoid union is formed by symmetrically and oppositely jointing lower bottom sides of two right-angled trapezoids with the same lower bottom sides and upper sides and different right-angled sides. As illustrated in annotated fig. 3a of Kondo below, each thread is the same shape as the claimed trapezoids.

    PNG
    media_image1.png
    579
    467
    media_image1.png
    Greyscale

As illustrated above, each thread is formed of two right angled trapezoids joined at their identical lower bottoms. Further, as detailed in the rejection to claim 1 above, since the flanks have different angles with respect to a line normal to the longitudinal axis, the trapezoids will have right angled sides that are different in length due to the steeper flank being smaller than other flank (fig. 3 of Lu). In addition, since the threads are helical with a pitch equal to the width 
Claim 4 recites when the right-angled trapezoid union rotates a circle at a constant speed, the axial movement distance of the right-angled trapezoid union is equal to the length of the sum of the right-angled sides of two right-angled trapezoids of the right-angled trapezoid union. As illustrated in figs. 1, 3a & 6-7 of Kondo, the pitch is equal to a width of the thread since each thread 32 leads directly into the next thread 32 (para. [0054]). Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 3a provided in the rejection to claim 2 above.
Claim 5 recites the left conical surface and the right conical surface of the asymmetric bidirectional tapered external thread (9), i.e., the first helical conical surface (721) of the truncated cone body and the second helical conical surface (722) of the truncated cone body are continuous helical surfaces or discontinuous helical surfaces; and the special tapered hole (4) is provided with special conical surfaces (42), and the special conical surfaces (42) are continuous helical surfaces or discontinuous helical surfaces. Kondo teaches the threads to be a continuous helical thread (fig. 1 & 5-8, paras. [0039] & [0054]).
Claim 6 recites the external thread (9) is formed by symmetrically and oppositely jointing the lower top surfaces of two truncated cone bodies (7) with the same lower bottom surfaces and upper top surfaces and different cone heights, and the upper bottom surfaces are located at both ends of the bidirectional truncated cone body (71) to form the asymmetric bidirectional tapered thread (1) in the olive-like shape (93), comprising that the lower top surfaces are respectively jointed with the upper bottom surfaces of the adjacent bidirectional truncated cone bodies (71) and/or to be respectively jointed with the lower bottom surfaces of the adjacent bidirectional truncated cone bodies (71) to form a helical shape to form the asymmetric bidirectional tapered external thread (9) in the olive-like shape (93). Kondo teaches the external thread comprises cone bodies delimited by the left and right tapers, that are connected at their 
Claim 7 recites the traditional threads comprise any of triangular threads, trapezoidal threads, sawtooth threads, rectangular threads and arc threads, but are not limited to the above threads; all applicable threads may be adopted and comprise thread bodies, i.e., deformed threads; and because of such deformation, the traditional threads may be in accordance with the technical spirit of the present disclosure resulting from thread fit of the above bidirectional tapered external thread (9) only. Kondo teaches the traditional thread being triangular (fig. 7).
Claim 10 recites the columnar body (3) may be solid or hollow, comprising cylindrical and/or non-cylindrical workpieces and objects that need to be machined with the bidirectional tapered external threads (9) on the outer surfaces; and the outer surfaces comprise cylindrical surfaces and/or non-cylindrical surfaces such as conical surfaces, and other geometric shapes. Kondo teaches the bolt being a solid columnar object that is capable of being formed by machining the threads onto a cylindrical or non-cylindrical outer surface (figs. 1, 3 & 5).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published  May 26, 2017 (“NPL”).
Regarding claim 3, Kondo et al. fails to explicitly teach when the right-angled trapezoid union rotates a circle at a constant speed, the axial movement distance of the right-angled trapezoid union is at least double the length of the sum of the right-angled sides of two right-angled trapezoids of the right-angled trapezoid union. However, this would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted herewith). With a double start thread, every time the screw 
In this case, both Kondo et al. and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of Kondo et al. to be a double start thread such that the lead is doubled. Since Kondo teaches the lead equal to the pitch (figs. 3a & 6, paras. [0046] & [0054]), creating a double start thread would make the lead two times the pitch.
Given the above modification, since the lead of Kondo is doubled, the shape of a thread of Kondo et al. would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. as applied to claim 1 above, and further in view of USPGPub No. 2013/0230364 (“Mori”).
Claim 8 recites the internal thread (6) and the external thread (9) form the thread pair (10) composed of cone pairs pitch by pitch, i.e., the helical bidirectional truncated cone body (71) and the helical special tapered hole (4) are matched with each other; the special conical surface (42), the first helical conical surface (721) of the tapered hole and the second helical conical surface (722) of the tapered hole take the contact surface as the supporting surface to make the inner and outer cones are centered in inner and outer diameters under the guidance of the helical lines till the conical surface (72) of the bidirectional truncated cone body is engaged with the special conical surface (42) to achieve one-directional bearing of the helical conical surface and/or bidirectional simultaneous bearing of the helical conical surface and/or till the sizing fit and self-positioning contact and/or till the sizing interference contact to generate self-locking. Kondo teaches the threads forming a cone-shape (figs. 5-8) wherein the internal thread contacts and assimilates the external thread (see rejection to claim 1 above). Further, when rotating the screw and nut relative to each other the threads will function as sliding bearing that slide about each other (figs. 6 & 7, para. [0054]). As detailed in the rejection one-directional bearing of the helical conical surface and/or bidirectional simultaneous bearing of the helical conical surface and/or till the sizing fit and self-positioning contact and/or till the sizing interference contact to generate self-locking.
Kondo et al. fail to explicitly teach the bidirectional tapered external thread (9) comprises single-pitch thread bodies, i.e., incomplete tapered geometries, namely, the single-pitch thread bodies are incomplete unit threads. However , this would have been obvious in view of Mori.
Mori is directed to a threaded fastener (Title) . Mori teaches that it is known for threaded fasteners to have incomplete threads 20a at opposite end portions (fig. 1A, para. [0038]). In this case, both Kondo and Mori teach a threaded fastener. It would be predictable in view of Mori, and thus obvious, for the starting and end threads to be incomplete.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. as applied to claim 1 above, and further in view of Bolt Science, The Use of Two Nuts to Prevent Self Loosening, available at https://www.boltscience.com/pages/twonuts.htm, Screen shot taken on February 25, 2017 (“NPL2”).
Regarding claim 9, Kondo et al. fail to explicitly teach the other cylindrical body. However, this would have been obvious in view of NPL2. 
NPL2 teaches that it is known to use two nuts screwed onto a single screw to prevent self-loosening (pages 1-5 in the document submitted herewith). In this case, both Kondo et al. and NPL2 are directed to a bolt and nut combination. In view of NPL2, there would be a reasonable expectation of success of using a second nut on the bolt of Kondo et al., having the same thread as the nut taught by Kondo et al., and that doing so can provide superior locking capability. Thus, it would be obvious to modify Kondo et al. such that a second nut is provided having the same internal thread as the nut taught by Kondo et al.
Claim 9 recites when the cylindrical body (2) and the columnar body (3) are effectively jointed together, i.e., the internal thread (6) and the external thread (9) forming the thread connection pair (10) are effectively engaged together, another cylindrical body (2) may be removed and/or remained; when the removed cylindrical body (2) serves as an installation process nut, the internal thread comprises a traditional thread, and may be further manufactured from unidirectional tapered threads and bidirectional tapered threads (1) that can be in threaded screwing with the columnar body (3). Since this language is intended use, the structure of Kondo et al. merely has to capable of this limitation. Since the two nuts of Kondo et al. are capable of being screwed onto the bolt (Kondo, para. [0046]), both nuts are capable of being combined with and/or removed from the bolt, and, being used as an installation process nut. As detailed in the modification above, each nut has a traditional thread.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726
/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”